Appeal from a judgment of the County Court of Rockland county convicting the defendant of robbery in the first degree while armed, and from an order denying defendant’s motion to set aside the verdict. The record amply supports the conviction and we find no prejudicial error. The sentence, however, was not legal in so far as concerned the minimum thereof. It gave no effect to section 2189 of the Penal Law, which provides that the minimum, where the person sentenced has not previously been convicted, shall not be more than one-half the longest period fixed by law for which the crime is punishable. Here the greatest minimum period that might be imposed was fifteen-years instead of twenty years. Pursuant to section 543 of the Code of Criminal Procedure, the judgment of the County Court of Rockland county is modified by providing that defendant is sentenced to an indeterminate term of not less than fifteen years and not more than thirty years with an additional five-year term, making the minimum twenty years and the maximum thirty-five years. As so modified the judgment and the order are unanimously affirmed. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.